      Case: 4:19-cv-00260-BYP Doc #: 82 Filed: 03/19/20 1 of 2. PageID #: 971



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                              Eastern Division (Youngstown)

Susan Beiersdorfer, et al.,                             )

       Plaintiffs,                                      )

v.                                                      )      Case No. 4:19-cv-00260

Frank LaRose, Secretary of State, et al.,               )      Judge Pearson

               Defendants.                              )

*                      *                      *                       *                     *

        PLAINTIFFS’ MOTION FOR SECOND ENLARGEMENT OF TIME TO
     RESPOND IN OPPOSITION TO FRANKLIN COUNTY BOARD OF ELECTIONS’
                           MOTION TO DISMISS

       Now come Plaintiffs Susan Beiersdorfer et al., by and through counsel, and move the

Court for leave to respond in opposition to the Motion to Dismiss of Defendant Franklin County

Board of Elections on or before March 27, 2020.

                                                        /s/ Terry J. Lodge
                                                        Terry J. Lodge, Esq.
                                                        316 N. Michigan St., Suite 520
                                                        Toledo, OH 43604-5627
                                                        (419) 205-7084
                                                        tjlodge50@yahoo.com
                                                        lodgelaw@yahoo.com
                                                        Co-Counsel for Plaintiffs

                                            Memorandum

       On February 19, 2020, Defendant Franklin County Board of Elections filed a Motion to

Dismiss (Dkt. No. 78). It is a potentially dispositive motion and by the Court’s local rule and the

Case Management Order, Plaintiffs are required to respond by March 20, 2020. Plaintiffs

mistakenly moved for, and were granted, a 15 day extension on March 5, 2020, believing that

                                                  -1-
      Case: 4:19-cv-00260-BYP Doc #: 82 Filed: 03/19/20 2 of 2. PageID #: 972



they were required to respond to the Franklin BOE motion by March 4.

       Plaintiffs’ counsel have worked at length on the response, but seek a final 7-day

enlargement of time. Because of the Coronavirus-related emergency measures being imposed on

federal agencies such as the Nuclear Regulatory Commission, Plaintiffs’ counsel has had to

prioritize an important matter related to a pending licensing case at the NRC, and consequently

has not been able to complete preparation of the response to the Franklin BOE Motion.

       Defendants Meigs, Athens and Medina counties have also filed dispositive motions

alleging similar grounds to Franklin’s that require response from Plaintiffs by about April 2,

2020, so granting the instant request should not unduly delay the Court’s determination of all

outstanding requests for dismissal.

       Plaintiffs’ counsel sought to consult on this motion via email with the Franklin County

Board of Elections’ counsel on Thursday afternoon, March 19, 2020, but the assigned assistant

prosecutor did not respond.

       WHEREFORE, Plaintiffs pray the Court grant them until March 27, 2020 by which

time to respond to Franklin County Board of Elections’ Motion to Dismiss.

                                                      /s/ Terry J. Lodge
                                                      Terry J. Lodge, Esq.
                                                      Co-Counsel for Plaintiffs

                                CERTIFICATE OF SERVICE

       I hereby certify that on March 19, 2020, I deposited a copy of the foregoing Motion in the
Electronic Case Filing system maintained by the Court, and that according to protocols of the
system, it was electronically served upon all counsel registered to receive electronic filings.

                                                      /s/ Terry J. Lodge
                                                      Terry J. Lodge, Esq.
                                                      Co-Counsel for Plaintiffs


                                                -2-
